Citation Nr: 0526680	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  96-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left eye pigment 
disruption, with scotoma and status post traumatic macular 
detachment, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971 and from December 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case 
back to the RO in July 1998, November 2000, June 2003, and 
October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Recent visual testing has shown contraction of left eye 
field vision to 31.25 degrees and left eye visual acuity of 
approximately 20/40.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left eye pigment disruption, with scotoma and status post 
traumatic macular detachment, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.84a, Diagnostic Code 6080 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his eye disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between March 2003 and February 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed  rating decision.  However, the 
appealed rating decision was issued more than four years 
prior to the passage of the VCAA.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an April 1987 rating decision, the RO granted service 
connection for pigment disruption of the left eye, status 
post traumatic macular detachment, in view of service medical 
records showing treatment for this disorder.  A zero percent 
evaluation was assigned, effective from November 1986.  The 
RO increased this evaluation to 10 percent as of July 1993 in 
a November 1993 rating decision in view of a VA treatment 
record showing restricted vision of the left eye.  Following 
a January 1995 VA examination showing corrected distant 
vision of the left eye of 20/40+2, a large scotoma in the 
left eye centrally and to the temporal side, and contraction 
of the visual fields to an average of 55 degrees, the RO 
increased the veteran's evaluation to 20 percent, effective 
from December 1994, in a February 1995 rating decision.

The veteran underwent a further VA visual examination in 
December 1995.  This examination revealed corrected visual 
acuity of the left eye to be 20/30-2.  The left macula showed 
pigment clumping and old changes possibly secondary to 
trauma.  Visual field charts were attached.  The diagnoses 
were hyperopia with astigmatism and presbyopia; decreased 
visual acuity of the left eye; evidence of macular 
dysfunction of the left eye that was apparently secondary to 
old trauma, with pigment clumping in the macular area; a 
faint posterior subcapsular cataract in the left eye, not 
visually significant, slightly superior to the optic axis; 
and Goldmann visual fields negative in both eyes.

Following this examination, the RO proposed reducing the 
veteran's evaluation to 10 percent in a February 1996 rating 
action and effectuated this reduction as of July 1, 1996 in 
an April 1996 rating decision.  However, in an October 2003 
decision, the Board determined that this rating reduction was 
not supported by the evidence then of record and was not 
proper.  Accordingly, the 20 percent evaluation was restored 
as of July 1, 1996.  The result of this action is that the 20 
percent evaluation is effective for the entire period of this 
appeal.

The claims file also includes the results of a private eye 
examination, dated in May 1996.  The best-corrected visual 
acuity was 20/40- in the left eye.  The acuity of the left 
eye was reported to lack central resolution, with a report of 
metamorphosia on the 20/40 line.  The veteran's visual field 
was noted to show a significant constriction that seemed to 
represent an average contraction worse than 55 degrees.  A 
copy of a Humphrey visual field test was attached.

A further VA visual examination was conducted in November 
1998.  This examination revealed left corrected visual acuity 
to 20/60.  Goldmann visual fields revealed slight 
constriction, with nasal 30 degrees from fixation, superior 
25 degrees from fixation, temporal 52 degrees from fixation, 
and inferior 32 degrees from fixation.  The total horizontal 
field was 82 degrees.  The examiner diagnosed a history of 
old trauma with wrinking of the left macula; 20/60 corrected 
acuity; subjective reduced brightness sense, probably related 
to changes in the macula secondary to trauma and with no 
optic nerve atrophy; retinal pigment epithelium changes of 
the macula and pigment disruption of the inferior peripheral 
retina; a mild cortical cataract, 1+ posterior subcapsular 
cataract; a small scotoma interior to fixation, with amsler 
grid; Goldmann visual fields with slight horizontal 
constriction; hyperopia; and presbyopia.  The copies of the 
actual visual fields were attached to the examination.  

In the report of a January 2001 VA eye examination, the 
examiner noted that the chief purpose of the examination was 
to determine the extent of visual field contraction.  The 
veteran felt that his vision had been deteriorating, but he 
noted that his vision with glasses was presently acceptable.  
He had an area in the left eye that he had to look around in 
order to do close work, such as reading.  His left eye became 
blurry when he was tired.  The veteran also stated that if he 
rubbed the left eye to get the blurred spot out of the 
vision, he sometimes saw bright light and occasional 
scintillating lights, but he denied any black spots or loss 
of vision.  The examiner noted that the best corrected 
distance visual acuity findings were 20/20 in the right eye 
and 20/40 in the left eye.  Visual fields were tested with 
the Goldmann visual field apparatus.  There was a 45.6 degree 
average concentric contraction in the right eye and a 40 
degrees average concentric contraction in the left eye.  The 
copies of the actual visual fields were attached to the 
examination.  The examiner noted pigment clumping consistent 
with a history of traumatic macular detachment in the left 
eye.

The examiner was also requested to evaluate the visual fields 
from January 1995, May 1996, and November 1998.  She reported 
that she was not able to accurately determine the visual 
field contraction for either eye from the examination in 
January 1995.  Measurements were not taken in four of eight 
principal meridians on the right eye (inferior temporal, 
inferior nasal, superior nasal, and superior temporal), and 
in two of the eight principal meridians in the left eye 
(inferior nasal and superior nasal).  The examiner was not 
able to accurately determine the visual field contraction for 
either eye from the examination in May 1996.  There was no 
visual field dated in May 1996 in the chart for the right 
eye.  There was a Humphrey visual field for the left eye; 
however, it was limited to 60 degrees in all of the principal 
meridians and did not clearly define the eight principal 
meridians.  The examiner was not able to accurately determine 
the visual field contraction for either eye for the visual 
field dated November of 1998.  Measurements were not taken in 
two of the eight principal meridians for the right eye 
(inferior nasal and inferior temporal), and in two of the 
eight principal meridians for the left eye (inferior nasal 
and superior nasal).

In conclusion, the examiner diagnosed post-traumatic macular 
detachment in the left eye with a corresponding decrease in 
best-corrected visual acuity; general depression of the 
visual field in both eyes, with no greater depression 
temporally or nasally compared with the superior and inferior 
fields in either eye and with an unknown etiology; and a 
nuclear cataract in both eyes.

A July 2001 private eye examination report indicates left eye 
corrected vision of 20/40-2 at distance and 20/80 at near, as 
well as visual fields "within normal limits."

Following the Board's October 2003 remand, the veteran was 
afforded a further VA eye examination in February 2004.  
During this examination, the veteran did not complain of any 
visual symptoms, including distorted or enlarged images, and 
reported no malignant neoplasms.  Testing of the left eye 
revealed 20/25 corrected vision at near and 20/30 at 
distance.  The veteran did not complain of diplopia.  Visual 
fields were tested using the Goldmann perimeter.  The average 
concentric contractions, using eight principal medians, were 
46.87 degrees in the right eye and 31.25 degrees in the left 
eye.  There was no evidence of an eye injury or diseases of 
the external ocular adnexa.  Pseudophakia and a macular hole 
were noted in the left eye.  The diagnoses were a nuclear 
sclerotic cataract; a macular cyst, hole, or pseudohole; a 
posterior subcapsular polar senile cataract; pseudophakia; 
and Hollenhurst plaque.  

In a June 2004 addendum, the examiner noted that the 
veteran's most recent examination did not show a scotoma in 
the left macular region that would be consistent with a 
macular detachment.  Copies of the visual field testing 
results were attached to this addendum.

In this case, the RO has evaluated the veteran's left eye 
disorder at the 20 percent rate by analogy under 38 U.S.C.A. 
§ 4.84a, Diagnostic Code 6080.  See 38 C.F.R. §§ 4.20, 4.27.

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070.  This interpretation of the rating schedule 
applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss, and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

Under Diagnostic Code 6080, when impairment of unilateral 
field vision is to 30 degrees but not to 15 degrees, a rating 
of 10 percent is provided (or rate 20/100 (6/30)).  When 
impairment of unilateral field vision is to 15 degrees, but 
not to 5 degrees, a 20 percent disability rating is warranted 
(or rate 20/200 (6/60)).  The next higher rating of 30 
percent requires evidence of unilateral concentric 
contraction of the visual field to 5 degrees or of homonymous 
hemianopsia (or rate 5/200 (1.5/60)).  

The VA has promulgated regulations governing the measurement 
of the visual field.  Under 38 C.F.R. § 4.76, measurement of 
the visual field will be made when there is disease of the 
optic nerve or when otherwise indicated.  The usual 
perimetric methods will be employed, using a standard 
perimeter and 3 millimeters white test object.  At least 16 
meridians 221/2 degrees apart will be charted for each eye.  
(See Figure 1. For the 8 principal meridians, see table III.)  
The charts will be made a part of the report of examination.  
Not less than two recordings, and, when possible, three will 
be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 5 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available, the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in the detection of scotoma.

Under 38 C.F.R. § 4.76a, the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III of 
this section.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.   
The difference represents the total remaining degrees of 
visual fields.  The difference divided by eight represents 
the average contraction for rating purposes.

The veteran's service-connected left eye disability may also 
be evaluated as a scotoma, pathological, unilateral under 
Diagnostic Code 6081.  A minimum 10 percent rating is 
assigned for a large or centrally located scotoma.  Otherwise 
a scotoma is rated under the criteria outlined above for loss 
of central visual acuity or impairment of field vision.  A 
rating under Diagnostic Code 6081 is not to be combined with 
any other rating for visual impairment.  Id.  

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be 
20/40 or better for rating purposes.  Visual acuity of the 
service-connected left eye is evaluated as noncompensable 
when corrected distant visual acuity is 20/40 or better.  A 
10 percent evaluation is warranted when corrected distant 
visual acuity is 20/50, 20/70 or 20/100.  A 20 percent 
evaluation is assigned when corrected distant visual acuity 
is 20/200 or 15/200.  A 30 percent evaluation is warranted in 
cases where distal visual acuity is 10/200, 5/200, or 
resulting in blindness with only light perception.  38 C.F.R. 
§§ 4.83a, 4.84a, Diagnostic Codes 6077 and 6079.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

In this case, the Board finds no basis for an evaluation in 
excess of 20 percent under Diagnostic Code 6080.  During the 
pendency of this appeal, the average contraction of the 
veteran's visual fields has varied from 31.25 degrees to 55 
degrees.  Even using the more severe finding of 31.25 
degrees, this evidence falls far short of the criteria for a 
30 percent evaluation under this section.  The Board also 
observes that the evidence of record is conflicting as to 
whether the veteran currently has a left macular scotoma, as 
this was not shown on his 2004 VA examination.  In any event, 
the combination of visual field contraction and a left 
macular scotoma, if present, would not provide a basis for an 
increased evaluation.

The Board also finds no basis for an increased evaluation 
predicated on loss of visual acuity.  The Board is aware that 
the veteran's best corrected left eye vision has been tested 
on multiple occasions during the pendency of this appeal and 
was shown to be 20/60 in November 1998.  Also, a July 2001 
private evaluation revealed best corrected left eye vision of 
20/40-2 at distance and 20/80 at near.  That notwithstanding, 
the vast majority of examination findings indicate vision in 
the 20/40 range or better.  Indeed, left eye vision at 
distance was shown to be 20/40 during the January 2001 VA 
examination and 20/30 during the February 2004 VA 
examination.  Applying a finding of left eye visual acuity of 
20/40 to Diagnostic Codes 6077 and 6079, a zero percent 
evaluation would be warranted.

Overall, the Board has considered all evidence of record and 
has applied multiple sets of diagnostic criteria but finds no 
basis whatsoever for a higher evaluation for the veteran's 
left eye pigment disruption, with scotoma and status post 
traumatic macular detachment.  As such, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an evaluation in excess of 20 percent for this disorder, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004). The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id. In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
left eye disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for either disability on appeal 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for left eye pigment disruption, with scotoma and 
status post traumatic macular detachment, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


